Citation Nr: 0200611	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-09 625	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left eye surgery performed at a VA medical 
facility in April 1998 and in August 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1953 to October 
1969.  This appeal arises from a February 2001 rating 
decision, which denied entitlement to service connection for 
residuals of a left eye injury, and denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of left 
eye surgery performed at a VA medical facility in April 1998 
and in August 1998.  


REMAND

With regard to the claim of entitlement to service connection 
for residuals of a left eye injury, the Board of Veterans' 
Appeals (Board) notes that the veteran's service medical 
records contain a medical report, dated in April 1955, which 
indicated that he splashed battery acid in both of his eyes 
and face while working in a military "motor pool".  His 
eyes were rinsed out, and ointment was applied to his eyes 
and face.  

The service medical records also include an emergency room 
medical report, dated 3 May 1958, which noted that the 
veteran had fallen or he had been struck on his head, and he 
was bleeding from his nose.  The examiner indicated that the 
veteran had a fractured nose without much displacement.  The 
pupils of the veteran's eyes were regular, round, equal and 
reacted to light.  A medical note, dated 5 May 1958, 
contained an examiner's assessment of a deformity of the 
veteran's nose.  The bridge of his nose was described as 
flattened.  The examiner also noted ecchymosis of both of the 
veteran's eyes and added that there was edema and 
conjunctival hemorrhaging of the eyes.  In a medical report, 
dated 6 May 1958, it was indicated that the veteran had 
sustained a simple, comminuted fracture of the nose when he 
tripped and fell, striking his nose on a floor stand.  The 
veteran stated that he had a nosebleed for several minutes, 
and then his nose began to swell.  The examiner reported that 
there was obvious deformity and swelling of the veteran's 
nose.  A separate medical record of the same date reported 
the deformity regarding the veteran's nose, but the record 
also noted the presence of two periorbital hematomas of the 
veteran's eyes.  The examiner indicated that the veteran had 
"two shiners".  A medical note, dated 8 May 1958, indicated 
that the veteran had been discharged to duty and was deemed 
fit for same.  On military separation examination in August 
1969, the veteran's eyes were normal, and his visual acuity 
was reported as 20/20 in each eye.  

On his initial VA medical examination after service, in June 
1973, the veteran's eyes were described as normal.  

A report of disability determination, prepared in October 
1993 by Ernest B. Eason, M.D., for North Carolina Disability 
Determination Services, included the clinical finding that 
the veteran's visual acuity without glasses was 20/25 
bilaterally.  On VA general medical examination in July 1994, 
the veteran's eyes were described as normal by the examiner.  

VA medical records of treatment of the veteran, dating from 
August 1994 to August 1996, were subsequently associated with 
the claims folder.  A medical note, dated in August 1994, 
included the veteran's history of a battery which he said 
"blew up" in his face in 1956.  Following clinical 
evaluation, the examiner's assessments were of alteration of 
the veteran's vision and dislocation of the lens of his left 
eye.  A medical note, dated in May 1996, reported the 
veteran's complaints of watering of both eyes and blurriness 
associated with his left eye, of one month's duration.  
Following clinical evaluation, the examiner's assessment was 
of a question of a cataract in the left eye.  A medical note, 
dated in August 1996, included an examiner's assessment of an 
alteration of the veteran's vision.  The veteran gave a 
history of trauma to his left eye in service when he was 
injured in an episode involving a battery cap.  

In a written statement, dated in November 1999, the veteran 
asserted that he has a left eye disorder which began when 
battery acid was splashed into his face and eyes during 
service.  

With regard to the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of left eye surgery, the 
veteran's written statement of November 1999 indicated that 
he had sought medical treatment at a VA eye clinic three 
years earlier.  He stated that, after numerous office visits, 
medical personnel concluded that the lens of his left eye had 
become detached.  The lens was removed, and an artificial 
lens was implanted.  The veteran contended that the lens 
implantation surgery was unsuccessful.  He asserted that, 
followup visits revealed corneal damage, and he underwent a 
corneal transplant in 1998.  The veteran further asserted 
that the corneal transplant procedure was unsuccessful, and 
the implanted lens subsequently had to be removed.  He 
indicated that an evaluation of his eyes by a non-VA 
ophthalmologist showed that sutures remained in his left eye 
from a prior VA surgical procedure.  The veteran added that 
the non-VA ophthalmologist declined to perform a transplant 
or other procedure with regard to the veteran's eye because 
the ophthalmologist concluded that such procedures would not 
benefit the veteran or his eyesight.  The veteran indicated 
that the ophthalmologist declined to, "[C]lean up somebody 
else's mess".  The veteran requested that records of his 
medical treatment at the VA Medical Center in Durham, North 
Carolina (Durham VAMC) be obtained and reviewed in connection 
with his claims.  

Thereafter, additional records of VA medical treatment of the 
veteran were associated with the claims folder.  These 
records included a VA hospital admission record, dated in 
March 1998.  The veteran's symptoms were reported to include 
a painless decrease in vision.  The admitting diagnosis was a 
traumatic dislocation of the lens of the left eye.  The 
proposed medical treatment was intraocular lens placement.  

A VA attending physician pre-operative note, dated in August 
1998, indicated that ophthalmic examination showed best 
corrected visual acuity of the veteran's left eye as 4/200, 
with a commensurate view to the posterior pole.  The examiner 
noted that the left eye revealed a pseudophakic bullous 
keratopathy, with an anterior chamber intraocular lens 
present.  

A VA surgical pathology report pertaining to the veteran, and 
dated in August 1998, was added to the claims folder.  The 
pathology report contains clinical descriptions of two 
specimens: a lens implant and the cornea of the left eye.  
The diagnosis with regard to the cornea was of changes 
consistent with pseudophakic bullous keratophy.  

Records of VA medical treatment of the veteran, dating from 
February 1999 to June 1999, were subsequently added to the 
claims folder.  A medical note, dated in April 1999, 
indicates that there had been a graft failure procedure 
performed with regard to the veteran's left eye and the 
procedure was described as a failure.  The note also 
indicated that the veteran failed to report for appointments 
on multiple occasions, and he had not complied with medical 
instructions.  

In a written statement, received in February 2000, the 
veteran indicated that he needed additional medical treatment 
at Durham VAMC.  He stated that there was a growth which had 
appeared.  This growth was painful and it interfered with his 
ability to close his eye.  

In a letter, dated in February 2000, Peter M. Rogaski, O.D., 
indicated that he had initially seen the veteran for an eye 
evaluation in September 1999.  Dr. Rogaski reported that the 
veteran gave a history of sustaining an initial eye injury in 
service.  Dr. Rogaski described the veteran's ocular history 
as long and complicated, involving multiple surgical 
procedures and poor visual prognosis; which Dr. Rogaski 
characterized as blindness of the left eye.  Dr. Rogaski 
explained that, his review of medical records which he did 
not specify had caused him to conclude that the veteran 
underwent a pars plana vitrectomy, with removal of a 
dislocated lens, with a scleral buckling of the retina of the 
left eye, in April 1998.  Thereafter, the veteran developed 
pseudophakic bulbous keratopathy in his left eye.  Dr. 
Rogaski noted that the veteran subsequently underwent a 
corneal transplant, with intraocular lens exchange in August 
1998, but this procedure failed.  Dr. Rogaski opined that the 
failed surgical procedure resulted in keloid formation of the 
cornea.  Dr. Rogaski concluded that the veteran's left eye 
visual acuity was limited to light perception with projection 
only or legal blindness.  Dr. Rogaski opined that the 
veteran's initial left eye condition could have been the 
result of blunt trauma to his left eye, resulting in a 
dislocated lens.  

In a written request, dated in March 2000, the RO requested a 
medical opinion from Durham VAMC as to whether the veteran 
sustained additional disability of his left eye as a result 
of VA medical care.  

In a written memorandum, dated in August 2000, a physician at 
Durham VAMC, who is more fully identified in the record but 
who is referred to herein as "Dr. S.P.", responded to the 
RO's request for a medical opinion as to whether the veteran 
sustained additional disability of his left eye due to VA 
medical care.  In his memorandum, Dr. S.P., also addressed 
the veteran's contention that an injury to his left eye in 
service marked the initial onset of his current left eye 
disorders.  

Dr. S.P. described the records which were reviewed in 
conjunction with preparation of the medical opinion 
memorandum.  Dr. S.P. stated that the records reviewed 
included, "[A]ll available medical records, including 
military records, notes from six outpatient clinic visits 
between August 14, 1994 and June 1999, operative consent 
forms, and a letter from a community optometrist, dated 
February 22, 2000".  Dr. S.P. indicated that no operative 
records or hospital discharge summaries were available for 
review.  

Dr. S.P. discussed the episode during the veteran's service, 
in which battery acid was splashed in his face.  Dr. S.P. 
noted that the service medical records did not indicate any 
other episodes of blunt trauma.  Dr. S.P. described the 
medical treatment associated with the veteran's left eye 
which he received at Durham VAMC, beginning with an initial 
visit to the Durham VAMC eye clinic in August 1994.  

Dr. S.P. opined that the veteran's contention that stated 
that an eye injury he sustained in service is related to his 
current left eye disorders is not substantiated by the 
medical record.  Dr. S.P. indicated that there is no 
documentation of blunt trauma to the veteran's left eye in 
service.  Dr. S.P. further stated that chemical injury of the 
cornea does not result in a dislocation of the crystalline 
lens of the eye, and was, therefore, not related to the left 
eye disorder which prompted the veteran's initial left eye 
surgery in 1998.  

With regard to the VA medical treatment the veteran received 
for his left eye, Dr. S.P. opined that the first surgical 
procedure - the vitrectomy, lensectomy, and placement of an 
intraocular lens prosthesis - was performed for what were 
considered appropriate indications.  The subsequent 
development of corneal swelling was, according to Dr. S.P., a 
late complication of surgery.  Dr. S.P. further indicated 
that the intraocular lens prosthesis was placed in the 
veteran's anterior chamber (where Dr. S.P. noted that 
complications such as post-surgical corneal swelling are more 
common) was medically sound because the veteran lacked the 
capsular support necessary for conventional placement of a 
posterior chamber lens.  Dr. S.P. concluded that the 
development of pseudophakic bullous keratophy during the 
veteran's postoperative period most likely represented, 
"[A]n untoward and unanticipated consequence of medical care 
which was appropriately given."  

With regard to the veteran's second left eye surgical 
procedure -- the corneal transplantation with removal of the 
anterior chamber lens and placement of a sutured posterior 
chamber lens -- Dr. S.P. explained that this surgery was 
performed to restore vision in the left eye.  Dr. S.P. stated 
that, "The success of corneal transplantation surgery is 
critically dependent on close followup and exacting 
compliance with treatment regimens."  Dr. S.P. further noted 
that the medical records indicated that the veteran failed to 
return for followup examinations and was non-compliant with 
postoperative care procedures.  Dr. S.P. opined that, 
"Although it is difficult to predict what the visual outcome 
in the left eye would have been under different 
circumstances, it is likely that the outcome would have been 
substantially better had [the veteran] cooperated more fully 
with the care of his left eye."  

In a Notice of Disagreement, submitted in May 2001, the 
veteran, among other things, indicated that he was scheduled 
for medical evaluation at the Durham VAMC eye clinic on June 
22, 2001 and June 29, 2001.  He requested that records 
associated with the foregoing June 2001 medical appointments 
be obtained for the claims folder.  Subsequently, a VA 
medical record, dated June 22, 2001 was associated with the 
claims folder.  It is unclear from the current record whether 
the veteran's medical appointment scheduled for June 29, 2001 
occurred.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This law and these 
regulations redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the Board recognizes and acknowledges the RO's 
efforts to obtain a medical opinion as to the etiology of the 
veteran's left eye disorder and the effect of VA surgical 
procedures in April 1998 and August 1998 on his left eye 
disorder.  However, certain deficiencies require additional 
evidentiary development in this case, particularly in light 
of the enactment of the VCAA.  

Dr. S.P.'s medical opinion that the veteran's left eye 
disorder did not have its onset with an incident during 
service in which a chemical was splashed in his face appears, 
on its face, to be based on an assumption that the veteran 
did not sustain trauma to his left eye in service.  The Court 
has held that the Board cannot exercise its own independent 
judgment on medical matters.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  However, and mindful of the Court's holding 
in Colvin, the Board observes that the service medical 
records associated with the veteran's head injury in May 
1958, described above, to include examiners' reported 
clinical findings of edema and conjunctival hemorrhaging of 
the eyes, and two periorbital hematomas of the eyes, suggest 
a possible abnormality of the left eye following the head 
injury.  This episode was not addressed in Dr. S.P.'s medical 
opinion.  

Additionally, the complete VA clinical records associated 
with treatment of the veteran's left eye were not available 
for review in connection with the preparation of Dr. S.P.'s 
medical opinion.  Specifically, as Dr. S.P. noted, operative 
records and hospital discharge summaries of medical treatment 
of the veteran's left eye were not available for review, and 
those records have not yet been added to the claims folder.  

The veteran's written statement of February 2000 indicated 
that he anticipated seeking VA medical treatment because of a 
growth which, at that time, was interfering with his ability 
to close his left eye.  If the veteran received medical 
treatment in connection with this complaint associated with 
his left eye, the records of such medical treatment should be 
added to the claims folder.  And, as noted above, it is 
unclear whether there were VA medical treatment records 
generated as a result of the veteran's VA medical appointment 
scheduled for June 29, 2001.  If medical records were 
generated in connection with the veteran's eye appointment 
scheduled for June 29, 2001, those records should be 
obtained.  

Although Dr. Rogaski commented on his clinical findings in 
his letter, dated in February 2000, the medical records 
pertaining to his treatment of the veteran's left eye have 
not been obtained for the claims folder.  

Given all of the foregoing, the Board finds that the claim of 
entitlement to service connection for residuals of a left eye 
injury and the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of left eye surgery 
performed at a VA medical facility in April 1998 and August 
1998 should be REMANDED to the RO for the following:  

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military), to include Peter M. 
Rogaski, O.D., who have provided him with 
medical treatment for a left eye disorder 
since service.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain the 
medical records identified by the 
veteran.  To the extent the attempts to 
obtain records are unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran should also be informed of 
unsuccessful efforts to obtain the 
records he identified.  38 C.F.R. § 3.159 
(2001).  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the new 
regulations are fully complied with and 
satisfied.  

3.  Thereafter, the entire claims folder, 
to include any records obtained pursuant 
to the above instructions, should be 
directed to an ophthalmologist for a 
medical opinion regarding the 
relationship, if any, between the 
veteran's left eye disorder and service, 
to include an incident in which "battery 
acid" chemicals were splashed in his 
eyes in 1955, and an incident in 1958 in 
which the veteran sustained head trauma 
and symptoms including edema, 
conjunctival hemorrhaging of the eyes, 
and periorbital hematomas of the eyes.  
If it is determined that a physical 
examination of the veteran is needed in 
order to render an opinion regarding the 
relationship, if any, between the 
veteran's left eye disorder and service, 
such examination should be scheduled.  

Whether or not an examination of the 
veteran is deemed necessary, the examiner 
must provide an opinion as to the 
following questions:  (a) Is it at least 
as likely as not that the veteran's left 
eye disorder had its onset in service or 
is otherwise related to service?  (b) Did 
the veteran incur any additional 
disability of his left eye as a result of 
surgery performed at a VA medical 
facility in April 1998?  (c) If the 
veteran incurred additional left eye 
disability as a result of surgery 
performed at a VA medical facility in 
April 1998, what is the nature and extent 
of that additional disability?  (d)  If 
the veteran incurred additional left eye 
disability as a result of surgery 
performed at a VA medical facility in 
April 1998, is it more likely than not 
that the additional disability was the 
result of the veteran's willful 
misconduct (i.e., his failure to return 
for followup examinations and his non-
compliance with postoperative care)?  (e) 
Did the veteran incur any additional 
disability of his left eye as a result of 
surgery performed at a VA medical 
facility in August 1998?  (f) If the 
veteran incurred additional left eye 
disability as a result of surgery 
performed at a VA medical facility in 
August 1998, what is the nature and 
extent of that additional disability?  
(g) If the veteran incurred additional 
left eye disability as a result of 
surgery performed at a VA medical 
facility in August 1998, is it more 
likely than not that the additional 
disability was the result of the 
veteran's willful misconduct (i.e., his 
failure to return for followup 
examinations and his non-compliance with 
postoperative care)?  

The examiner should provide a detailed 
explanation of the rationale for any 
opinion given.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance with a Court or Board 
directive is neither optional or 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

5.  The RO should then review the claim 
of entitlement to service connection for 
residuals of a left eye injury and the 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of 
left eye surgery performed at a VA 
medical facility in April 1998 and August 
1998 to determine whether the claims may 
be granted.  If either claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



